Case 4:19-mj-00290-PSH Document 4 Filed 11/21/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS

WESTERN DIVISION
UNITED STATES OF AMERICA )
VS 4:19 MJ-00290-PSH
JACKSON ROE

NOTICE OF APPEARANCE
Comes now, William O. “Bill” James, Jr. of the James Law Firm, and for his Notice of
Appearance states that he has been retained by the Defendant and requests that all pleadings and
pertinent correspondence in this cause of action be directed from this day forward to James Law

Firm, 1001 La Harpe Blvd, Little Rock, Arkansas, 72201.
WHEREFORE, William O. “Bill” James, Jr., of the James Law Firm, prays that he be

entered as attorney of record for Jackson Roe in the above-captioned case.
Respectfully submitted,

William O. “Bill” James, Jr.
Ark. Bar No. 94108
Attorney for Defendant
James Law Firm

1001 La Harpe Blvd.

Little Rock, AR 72001
(501) 375-0900

E-mail: wojfeds@gmail.com
